Case 8:19-cv-00143-JLS-ADS Document 1 Filed 01/25/19 Page 1 of 17 Page ID #:1




  1 Eric J. Goodman (CA State Bar No. 210694)
    GOODMAN MOONEY, LLP
  2 3420 Bristol Street, Sixth Floor
    Costa Mesa, California 92626
  3 Telephone: (949) 622-0020
    Facsimile: (949) 622-0024
  4 Email: litigation@goodmanmooney.com
  5 Attorney for Plaintiff, ENZO & CO.
  6
  7                       UNITED STATES DISTRICT COURT
  8                     CENTRAL DISTRICT OF CALIFORNIA
  9                      SOUTHERN DIVISION (SANTA ANA)
 10
 11                                                 Case No.
      ENZO & CO., a California corporation,
 12
                 Plaintiff,                         COMPLAINT FOR DAMAGES
 13                                                 AND INJUNCTIVE RELIEF
           v.
 14                                                 1. Infringement of Federally
    ENSO TOOLS, LLC, an Ohio limited                   Registered Trademarks in
 15 liability company; and DOES 1 through              Violation of 15 U.S.C. §1114
    10, Inclusive,                                  2. False Designation of Origin &
 16                                                    Unfair Competition Under § 15
                 Defendants.                           U.S.C. § 1125(a)
 17                                                 3. Cybersquatting Under 25 U.S.C.
                                                       § 1125(d)
 18                                                 4. False Advertising Competition
                                                       Under § 17500, et seq. of the
 19                                                    California Business &
                                                       Professions Code
 20                                                 5. Unfair Competition Under
                                                       § 17200, et seq. of the California
 21                                                    Business & Professions Code
                                                    6. Intentional Interference With
 22                                                    Existing and Prospective
                                                       Business Relations
 23                                                 7. Unjust Enrichment
                                                    8. Accounting
 24
 25
 26        Plaintiff ENZO & CO., a California corporation (“Plaintiff”), files this
 27 Complaint and complains and alleges as follows against Defendant ENSO TOOLS,
 28 LLC, a California limited liability company (“ENSO” or “Defendant”).
                                              -1-
                                          COMPLAINT
                         Case 8:19-cv-00143-JLS-ADS Document 1 Filed 01/25/19 Page 2 of 17 Page ID #:2




                                   1                                NATURE OF CLAIMS
                                   2        1.     Plaintiff brings this action under Section 43 (15 U.S.C. § 1125) of the
                                   3 Lanham Act to secure damages and equitable relief against an active California
                                   4 limited liability company, its owners, directors, and registered agents, for engaging
                                   5 in trademark infringement and deceptive acts or practices in connection with the
                                   6 advertising, marketing and sale in the United States of insurance products sold under
                                   7 an infringing trademark by Defendants.
                                   8                            JURISDICTION AND VENUE
                                   9        2.     This Court has original subject matter jurisdiction over this action and
                               10 the claims asserted herein pursuant to 28 U.S.C. § 1331 (“federal question
3420 BRISTOL STREET, SIXTH FLOOR
 COSTA MESA, CALIFORNIA 92626
  GOODMAN MOONEY, LLP




                               11 jurisdiction”), and § 1338(a)-(b) (“patent, copyright, trademark and unfair
                               12 competition jurisdiction”) because this action arises under the laws of the United
                               13 States, and more specifically, is for trademark infringement and unfair competition
                               14 under the Lanham Act. This Court has subject matter jurisdiction over the claims
                               15 arising under state law asserted herein pursuant to 28 U.S.C. § 1338(b) and § 1367
                               16 (“supplemental jurisdiction”) in that they are so related to the federal law claims in
                               17 the action that they form a part of the same case or controversy under Article III of
                               18 the United States Constitution.
                               19           3.     This Court also has original subject matter jurisdiction over this action
                               20 and the claims asserted herein pursuant to 28 U.S.C. § 1332(a)(1) (“diversity
                               21 jurisdiction”) in that this is a civil action between citizens of different States, and the
                               22 matter in controversy exceeds the sum or value of $75,000, exclusive of interest and
                               23 costs.
                               24           4.     Defendants are subject to personal jurisdiction of the Court because
                               25 they do or transact business, or are otherwise found and have purposefully availed
                               26 themselves of the privilege of doing business in California and this District,
                               27 including Orange County, by among other things, wrongfully using and infringing
                               28 upon Plaintiff’s trademark, wrongfully diluting Plaintiff’s trademark, and
                                                                                -2-
                                                                            COMPLAINT
                         Case 8:19-cv-00143-JLS-ADS Document 1 Filed 01/25/19 Page 3 of 17 Page ID #:3




                                   1 committing acts of unfair competition, in California and this District, as herein
                                   2 alleged.
                                   3        5.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2)
                                   4 because a substantial part of the events or omissions giving rise to the claims stated
                                   5 herein have occurred and are occurring within this District. Defendants have
                                   6 wrongfully used and infringed upon, and continue to wrongfully use and infringe
                                   7 upon, Plaintiff’s trademark in this District, and have committed unfair competition
                                   8 and other acts in this District, and upon information and belief, are conducting and
                                   9 doing business in this District.
                               10                                        THE PARTIES
3420 BRISTOL STREET, SIXTH FLOOR
 COSTA MESA, CALIFORNIA 92626
  GOODMAN MOONEY, LLP




                               11           6.     Plaintiff ENZO & CO. was incorporated on or about December 19,
                               12 2008 under the laws of the State of California.
                               13           7.     Plaintiff is a manufacturer of professional grade beauty tools such as
                               14 hair and curling irons and is well known throughout the beauty industry.
                               15           8.     Plaintiff is informed and believes and thereon alleges that Defendant
                               16 ENSO TOOLS, LLC is a limited liability company which was incorporated on May
                               17 2, 2017, in the State of Ohio.
                               18           9.     Plaintiff is unaware of the true names and capacities of the Defendants
                               19 sued herein as DOES 1 through 10, inclusive. Therefore, Plaintiff sues said
                               20 Defendants by such fictitious names. Plaintiff is informed and believes and thereon
                               21 alleges that DOES 1 through 10, and each of them, are in some way associated with
                               22 the named Defendants and/or are alleging similar claims of infringement against
                               23 Plaintiff, and Plaintiff prays that their true names and capacities, when ascertained,
                               24 may be incorporated by appropriate amendment.
                               25           10.    Plaintiff is informed and believes and thereon alleges that at all times
                               26 herein mentioned, each and every Defendant was the agent, servant, employee, joint
                               27 venturer, partner, subsidiary, and/or co-conspirator of each other Defendant, and
                               28 that, in performing or failing to perform the acts herein alleged, each was acting
                                                                                -3-
                                                                            COMPLAINT
                         Case 8:19-cv-00143-JLS-ADS Document 1 Filed 01/25/19 Page 4 of 17 Page ID #:4




                                   1 individually as well as through and in the foregoing alleged capacity and within the
                                   2 course and scope of such agency, employment, joint venture, partnership, subsidiary
                                   3 and/or conspiracy, and each other Defendant ratified and affirmed the acts and
                                   4 omissions of the other Defendants. Plaintiff is further informed and believes that
                                   5 each Defendant, in taking the actions alleged herein and/or ratifying the actions
                                   6 alleged herein, acted within the course and scope of such authority and, at the same
                                   7 time, for their own financial and individual advantage, as well as in the course and
                                   8 scope of such employment, agency and as an alter ego therein.
                                   9                               GENERAL ALLEGATIONS
                               10           11.      This is an action for declaratory judgment and other relief arising under
3420 BRISTOL STREET, SIXTH FLOOR
 COSTA MESA, CALIFORNIA 92626
  GOODMAN MOONEY, LLP




                               11 the trademark laws of the United States, specifically, 15 U.S.C. § 1051 et seq. (the
                               12 “Lanham Act”), and the statutes and common laws of the State of California.
                               13           12.      Plaintiff was incorporated on or about December 19, 2008 under the
                               14 laws of the State of California. Since at least 2003, Plaintiff has been marketing and
                               15 selling beauty tools such as hair irons under the name ENZO MILANO®.
                               16           13.      Plaintiff is an industry leader in the development, manufacture, and
                               17 distribution of beauty tools such as hair irons and related products. It owns a family
                               18 of trademarks registered with the U.S. Trademark Office including the following:
                               19         Reg. No.     Trademark           Class: Goods/Services                         First Use
                                                                           Class 9: Electric flat irons; Electric hair
                               20         3762985      ENZO MILANO         crimper; Electric hair curling irons;         7/30/2003
                                                                           Electric hair straightening irons.
                               21
                                                                           Class 9: Electric hair crimper; electric
                               22                                          hair curling irons; electric hair
                                          3999338                          straightener; electric hair                 6/30/2009
                               23
                                                                           straightening irons; flat irons, electric.
                               24                                          Class 9: Electric flat irons; electric hair
                                          4007184                          crimper; electric hair curling irons;       6/30/2009
                               25                                          electric hair straightener; electric hair
                               26                                          straightening irons.
                                                                           Class 35: Retail store services featuring   6/28/2010
                               27         4088573                          electric hair curling irons, straightening
                                                                           irons, flat irons, crimpers.
                               28
                                                                                    -4-
                                                                              COMPLAINT
                         Case 8:19-cv-00143-JLS-ADS Document 1 Filed 01/25/19 Page 5 of 17 Page ID #:5




                                   1        14.    Through the creation and promotion of its specialized product line
                                   2 under the above-referenced family of marks (“ENZO Trademarks”), Enzo & Co. has
                                   3 built a prominent reputation in the beauty industry, and amongst customers seeking
                                   4 professional grade hair irons. Furthermore, as a result of Enzo & Co.’s extensive
                                   5 advertisement and promotion of the ENZO Trademarks, it has developed
                                   6 enormously valuable goodwill.
                                   7        15.    For more than the last 15 years, Plaintiff has extensively and
                                   8 continuously advertised, offered for sale, and sold insurance and other services to
                                   9 beauty professionals in its trade association in connection with the ENZO
                               10 Trademarks. The ENZO Trademarks are distinctive in identifying Plaintiff as the
3420 BRISTOL STREET, SIXTH FLOOR
 COSTA MESA, CALIFORNIA 92626
  GOODMAN MOONEY, LLP




                               11 source of its goods and services, and Plaintiff has built up extensive and enormously
                               12 valuable goodwill and reputation in connection with the ENZO Trademarks.
                               13           16.    As a result of Plaintiff’s extensive, exclusive and continued use of the
                               14 ENZO Trademarks in connection with the advertisement, distribution and sale of its
                               15 beauty tools, hair irons, and related products as aforesaid, customers and consumers
                               16 have come to recognize and identify the ENZO Trademarks as representative of
                               17 quality beauty tools and related products provided by Plaintiff. The ENZO
                               18 Trademarks have become a valuable asset of Plaintiff as well as a symbol of
                               19 Plaintiff’s goodwill and positive reputation.
                               20           17.    Plaintiff is informed and believes and thereon alleges that on May 26,
                               21 2016, Star Beauty Plus Southgate, LLC applied to the U.S. Patent and Trademark
                               22 Office for registration of the following design mark:
                               23
                               24
                               25
                               26
                               27
                               28                                                              (the “ENSO Design Mark”).
                                                                                -5-
                                                                            COMPLAINT
                         Case 8:19-cv-00143-JLS-ADS Document 1 Filed 01/25/19 Page 6 of 17 Page ID #:6




                                   1        18.    Plaintiff is informed and believes and thereon alleges that sometime
                                   2 after the application for registration of the ENSO Design Mark, Star Beauty Plus
                                   3 Southgate, LLC transferred and assigned the application to Defendant.
                                   4        19.    On April 24, 2018, the U.S. Patent and Trademark Office issued
                                   5 Registration No. 5454148 for the ENSO Design Mark.
                                   6        20.    Plaintiff is informed and believes and thereon alleges that commencing
                                   7 on or about May 2, 2017, the date of first use claimed by Defendant for the ENSO
                                   8 Design Mark, Defendants, and each of them, have used and are using a mark
                                   9 confusingly similar to Plaintiff’s mark to advertise, sell, and provide its insurance
                               10 services via, inter alia, the Internet in the jurisdiction of this Court and in interstate
3420 BRISTOL STREET, SIXTH FLOOR
 COSTA MESA, CALIFORNIA 92626
  GOODMAN MOONEY, LLP




                               11 commerce.
                               12           21.    The conduct of Defendants as set forth above may have confused,
                               13 misled, and deceived customers, and may continue to confuse, mislead, and deceive
                               14 such customers, into wrongly believing that Defendants’ hair styling products are
                               15 affiliated with, connected with, associated with, sponsored by, endorsed by,
                               16 administered by, supervised by, or otherwise connected with Plaintiff.
                               17           22.    Plaintiff is informed and believes and thereon alleges that Defendants
                               18 are infringing on Plaintiff’s federal statutory and common law trademark rights by
                               19 continuing to offer for sale, infringing beauty tool products sold under the ENSO
                               20 TOOLS word mark as well as the ENSO Design Mark (collectively referred to as
                               21 the “ENSO Marks”), and promoting and advertising said beauty tool products with
                               22 the use of the ENSO Marks contained on packaging, on various websites, an on
                               23 other advertising and marketing materials.
                               24                                FIRST CLAIM FOR RELIEF
                               25            (Infringement of Federally Registered Trademarks in Violation of
                               26                          15 U.S.C. §1114 Against All Defendants)
                               27           23.    Plaintiff realleges each and every factual allegation set forth in
                               28 Paragraphs 1 through 22, inclusive, and incorporates them by reference herein.
                                                                                -6-
                                                                            COMPLAINT
                         Case 8:19-cv-00143-JLS-ADS Document 1 Filed 01/25/19 Page 7 of 17 Page ID #:7




                                   1         24.   Defendants, and each of them, are likely to cause confusion, mistake
                                   2 and deception among the relevant purchasing public, and their conduct interferes
                                   3 with the ability of Plaintiff to use its mark to indicate a single quality source of
                                   4 goods and products. Plaintiff is informed and believes and thereon alleges that
                                   5 Defendants, and each of them, will continue to violate the trademark of Plaintiff
                                   6 unless enjoined from doing so. Plaintiff has been, and continues to be, irreparably
                                   7 injured as a result of the infringing activities of Defendants, and each of them, and
                                   8 has no adequate remedy at law. Plaintiff is therefore entitled to a permanent
                                   9 injunction against further infringing conduct by Defendants, and each of them.
                               10            25.   Plaintiff is informed and believes, and on that basis alleges, that
3420 BRISTOL STREET, SIXTH FLOOR
 COSTA MESA, CALIFORNIA 92626
  GOODMAN MOONEY, LLP




                               11 Defendants acted with the intent to unfairly compete against Plaintiff, to trade upon
                               12 Plaintiff's reputation and goodwill by causing confusion and mistake among
                               13 customers and the public, and to deceive the public into believing that Defendants'
                               14 products and/or services are associated with, sponsored by or approved by Plaintiff,
                               15 when they are not.
                               16            26.   Plaintiff is informed and believes, and on that basis alleges, that
                               17 Defendants have knowledge of Plaintiff 's ownership and prior use of the ENZO
                               18 Trademarks, and without the consent of Plaintiff, has willfully violated Section 32
                               19 of the Lanham Act, 15 U.S.C. § 1114.
                               20            27.   Defendants' actions have injured and damaged Plaintiff in an amount to
                               21 be determined at trial.
                               22            28.   By its actions, Defendants have irreparably injured Plaintiff. Such
                               23 irreparable injury will continue unless Defendants are preliminarily and permanently
                               24 enjoined by this Court from further violation of Plaintiff's rights, for which Plaintiff
                               25 has no adequate remedy at law.
                               26                               SECOND CLAIM FOR RELIEF
                               27        (False Designation of Origin and Unfair Competition Under § 43(a) of the
                               28                  Lanham Act, 15 U.S.C. § 1125(a) Against All Defendants)
                                                                                 -7-
                                                                             COMPLAINT
                         Case 8:19-cv-00143-JLS-ADS Document 1 Filed 01/25/19 Page 8 of 17 Page ID #:8




                                   1        29.    Plaintiff realleges each and every factual allegation set forth in
                                   2 Paragraphs 1 through 28, inclusive, and incorporates them by reference herein.
                                   3        30.    The conduct of Defendants, and each of them, as alleged herein,
                                   4 constitutes false designation of origin, unfair competition and false advertising in
                                   5 violation of Lanham Act § 43(a), 15 U.S.C. § 1125(a).
                                   6        31.    Without Plaintiff's consent Defendants have created and will create a
                                   7 false designation of origin by using in commerce the ENSO Marks and/or other
                                   8 marks confusingly similar to Plaintiff's ENZO Trademarks in connection with the
                                   9 sale and promotion of Defendants' beauty tools and related products, thereby
                               10 causing a likelihood of confusion and actual confusion, mistake or deception as to
3420 BRISTOL STREET, SIXTH FLOOR
 COSTA MESA, CALIFORNIA 92626
  GOODMAN MOONEY, LLP




                               11 an affiliation, connection or association with Plaintiff or to suggest Plaintiff as the
                               12 origin of the goods and/or services, or that Plaintiff has sponsored or approved of
                               13 Defendants' commercial activities.
                               14           32.    Defendants, and each of them, have profited and are profiting by such
                               15 infringement, and Plaintiff has been damaged, and is being damaged, by such
                               16 infringement. Plaintiff is therefore entitled to recover damages from Defendants,
                               17 and each of them, in an amount to be proved at trial as a consequence of the
                               18 infringing activities by Defendants, and each of them, as aforesaid.
                               19           33.    The aforesaid wrongful conduct by Defendants, and each of them, has
                               20 been willful, wanton, and malicious, and done with an intent to deceive. Plaintiff is
                               21 therefore entitled to an award of its reasonable attorneys’ fees and costs, and treble
                               22 its actual damages, pursuant to 15 U.S.C. § 1125.
                               23                               THIRD CLAIM FOR RELIEF
                               24                        (Cybersquatting Under 25 U.S.C. § 1125(d))
                               25           34.    Plaintiff realleges each and every factual allegation set forth in
                               26 Paragraphs 1 through 33, inclusive, and incorporates them by reference herein.
                               27           35.    This is a federal anticybersquatting claim arising under 15 U.S.C. §
                               28 1125(d).
                                                                                -8-
                                                                            COMPLAINT
                         Case 8:19-cv-00143-JLS-ADS Document 1 Filed 01/25/19 Page 9 of 17 Page ID #:9




                                   1        36.   Defendants have acted with a bad faith intent to profit from Plaintiff's
                                   2 ENZO Trademarks which are protected under the Lanham Act 15 U.S.C. § 1051, et
                                   3 seq.
                                   4        37.   Defendants have registered and used the domain name "ensotools.com"
                                   5 incorporating one or more of Plaintiff's ENZO Trademarks, which were distinctive
                                   6 at the time of Defendants' domain name registration(s) and use.
                                   7        38.   Plaintiff's use of the ENZO Trademarks began prior to any use by
                                   8 Defendants of the domain name "ensotools.com."
                                   9        39.   Defendants have no legitimate trademark or other intellectual property
                               10 rights in the domain name "ensotools.com."
3420 BRISTOL STREET, SIXTH FLOOR
 COSTA MESA, CALIFORNIA 92626
  GOODMAN MOONEY, LLP




                               11           40.   Upon information and belief, Defendants intends for purposes of
                               12 commercial gain, to divert customers from Plaintiff's website to Defendants'
                               13 "ensotools.com" website, and such diversion of customers will harm the goodwill
                               14 represented by Plaintiff's ENZO Trademarks by creating a likelihood of confusion
                               15 and actual confusion as to the source, sponsorship, affiliation or endorsement of
                               16 Defendants' "ensotools.com" website.
                               17           41.   Defendants did not and do not have reasonable grounds to believe, and
                               18 upon information and belief, did not believe, that its use of the "ensotools.com"
                               19 domain name was fair use or otherwise lawful.
                               20                             FOURTH CLAIM FOR RELIEF
                               21       (False Advertising Under Business & Professions Code §§ 17500 and 17535
                               22                                  Against All Defendants)
                               23           42.   Plaintiff realleges each and every factual allegation set forth in
                               24 Paragraphs 1 through 41, inclusive, and incorporates them by reference herein.
                               25           43.   The acts of Defendants, and each of them, as alleged herein constitute
                               26 the use of deceptive, untrue, and misleading advertising, of which Defendants, and
                               27 each of them, knew or should have known, thereby impairing the goodwill of
                               28 Plaintiff and otherwise adversely affecting the business and reputation of Plaintiff.
                                                                               -9-
                                                                           COMPLAINT
                   Case 8:19-cv-00143-JLS-ADS Document 1 Filed 01/25/19 Page 10 of 17 Page ID #:10




                                   1 These acts constitute false advertising under California Business and Professions
                                   2 Code §§ 17500 and 17535, and California common law.
                                   3         44.   Money damages will not adequately remedy the injuries to Plaintiff,
                                   4 and Plaintiff is therefore entitled to injunctive relief prohibiting Defendants, and
                                   5 each of them, from continuing such acts of false and misleading advertising.
                                   6 Plaintiff is also entitled to damages, according to proof at trial, including but not
                                   7 limited to Defendants’ profits, as well as Plaintiff’s costs and attorneys’ fees.
                                   8                             FIFTH CLAIM FOR RELIEF
                                   9      (Unfair Competition Under Business & Professions Code § 17200, et seq.
                               10                                    Against All Defendants)
3420 BRISTOL STREET, SIXTH FLOOR
 COSTA MESA, CALIFORNIA 92626
  GOODMAN MOONEY, LLP




                               11            45.   Plaintiff realleges each and every factual allegation set forth in
                               12 Paragraphs 1 through 44, inclusive, and incorporates them by reference herein.
                               13            46.   The ENZO Trademarks are wholly associated with Plaintiff due to its
                               14 extensive use thereof, and as such, Plaintiff is deserving of having its marks
                               15 adequately protected with respect to the conduct of its business.
                               16            47.   By their acts and omissions as set forth herein, Defendants, and each of
                               17 them, are making false claims about the source, origin, affiliation, sponsorship, or
                               18 approval of beauty tools such as hair irons and related products. In addition, upon
                               19 information and belief, Defendants, and each of them, are making other false claims
                               20 as to the quality and characteristics of their beauty tools and related products, as
                               21 alleged above, placing Plaintiff at an unfair disadvantage.
                               22            48.   As a direct and proximate result of the conduct of Defendants, and each
                               23 of them, as aforesaid, Defendants, and each of them, have committed and are
                               24 continuing to commit unlawful, unfair, and fraudulent business acts, in violation of,
                               25 inter alia, California Business & Professions Code § 17200, et seq.
                               26            49.   The acts of unfair competition by Defendants, and each of them, as
                               27 alleged above have caused, and will continue to cause, damage and irreparable harm
                               28 to Plaintiff and to the goodwill symbolized by and associated with Plaintiff’s well-
                                                                                -10-
                                                                             COMPLAINT
                   Case 8:19-cv-00143-JLS-ADS Document 1 Filed 01/25/19 Page 11 of 17 Page ID #:11




                                   1 known ENZO Trademarks, unless preliminarily enjoined and restrained by the
                                   2 Court.
                                   3          50.   Plaintiff is informed and believes and thereon alleges that Defendants,
                                   4 and each of them, have profited, and are continuing to profit, by such unfair
                                   5 conduct. Plaintiff is therefore entitled to recover restitution in the form of the profits
                                   6 of Defendants, and each of them, in an amount to be proved at trial as a consequence
                                   7 of Defendants’ wrongful activities.
                                   8                             SIXTH CLAIM FOR RELIEF
                                   9    (Intentional Interference With Existing and Prospective Business Relations
                               10                                    Against All Defendants)
3420 BRISTOL STREET, SIXTH FLOOR
 COSTA MESA, CALIFORNIA 92626
  GOODMAN MOONEY, LLP




                               11             51.   Plaintiff realleges each and every factual allegation set forth in
                               12 Paragraphs 1 through 50, inclusive, and incorporates them by reference herein.
                               13             52.   Plaintiff maintains ongoing economic relationships with many of its
                               14 customers which result in ongoing economic benefits to Plaintiff. The hallmark of
                               15 these economic relationships are the trust that Plaintiff’s customers repose in the
                               16 superior quality of Plaintiff’s hair irons and other beauty tools sold under the ENZO
                               17 Trademarks, and the stellar reputation for superior quality that products bearing the
                               18 ENZO Trademarks enjoy in the beauty industry.
                               19             53.   Plaintiff is informed and believes and thereon alleges that Defendants,
                               20 and each of them, were well aware of these relationships at all times herein
                               21 mentioned.
                               22             54.   Plaintiff is informed and believes and thereon alleges that Defendants,
                               23 and each of them, began marketing and selling inferior curling irons and other
                               24 beauty tools under the ENSO Marks knowing that this was certain, or substantially
                               25 certain, to disrupt Plaintiff’s relationships with these customers and tarnish its stellar
                               26 reputation in the beauty industry for making superior products.
                               27             55.   Defendants’ use of the ENSO Marks have substantially disrupted, and
                               28 will continue to substantially disrupt, Plaintiff’s relationships with its customers and
                                                                                 -11-
                                                                             COMPLAINT
                   Case 8:19-cv-00143-JLS-ADS Document 1 Filed 01/25/19 Page 12 of 17 Page ID #:12




                                   1 potential customers.
                                   2        56.   Plaintiff has been harmed by these acts of Defendants in such sums
                                   3 according to proof.
                                   4                         SEVENTH CLAIM FOR RELIEF
                                   5                    (Unjust Enrichment Against All Defendants)
                                   6        57.   Plaintiff realleges each and every factual allegation set forth in
                                   7 Paragraphs 1 through 56, inclusive, and incorporates them by reference herein.
                                   8        58.   The conduct of Defendants, and each of them, in selling beauty tools
                                   9 bearing one or more of the ENSO Marks, have secured, and will secure, value to
                               10 Defendants which unjustly enriches Defendants to the detriment of Plaintiff. By its
3420 BRISTOL STREET, SIXTH FLOOR
 COSTA MESA, CALIFORNIA 92626
  GOODMAN MOONEY, LLP




                               11 Complaint, Plaintiff requests the disgorgement of all value unjustly earned or
                               12 retained by Defendants.
                               13           59.   As a legal result of its conduct in selling beauty tools bearing one or
                               14 more of the ENSO Marks, Defendants have been unjustly enriched and, at the same
                               15 time, are causing a loss of revenue to Plaintiff to its detriment.
                               16           60.   Plaintiff is entitled to recover from Defendants, and each of them, their
                               17 unjust enrichment including gains, profits and advantages they have obtained as a
                               18 result of its wrongful acts as hereinabove alleged. Plaintiff at present is unable to
                               19 ascertain the full extent of Defendants’ unjust enrichment including gains, profits,
                               20 and advantages obtained by reason of the aforesaid wrongful conduct.
                               21                             EIGHTH CLAIM FOR RELIEF
                               22                           (Accounting Against All Defendants)
                               23           61.   Plaintiff realleges each and every allegation set forth in Paragraphs 1
                               24 through 60, inclusive, and incorporates them by reference herein.
                               25           62.   As alleged hereinabove, Plaintiff has an interest in all monies generated
                               26 from the exploitation of its exclusive rights to the ENZO Trademarks.
                               27           63.   Plaintiff informed and believes and thereon alleges that Defendants,
                               28 and each of them, have generated an undetermined yet substantial amount of money
                                                                               -12-
                                                                           COMPLAINT
                   Case 8:19-cv-00143-JLS-ADS Document 1 Filed 01/25/19 Page 13 of 17 Page ID #:13




                                   1 by virtue of their unlawful commercial exploitation of one or more of Plaintiff’s
                                   2 ENZO Trademarks.
                                   3        64.    The amount of money due from Defendants is unknown to Plaintiff and
                                   4 cannot be ascertained without an accounting of all of Defendants’ financial records
                                   5 related to the sales generated through their infringing and unlawful activities.
                                   6        65.    As a result of Defendants’ actions, or lack thereof, Plaintiff has been
                                   7 damaged in an amount to be proven after an accounting has been conducted.
                                   8 Accordingly, Plaintiff hereby requests that the Court order an accounting of all of
                                   9 Defendants’ financial records related to the infringing activities in order to
                               10 determine the sums rightfully due to Plaintiff. Furthermore, Plaintiff demands that
3420 BRISTOL STREET, SIXTH FLOOR
 COSTA MESA, CALIFORNIA 92626
  GOODMAN MOONEY, LLP




                               11 those sums be paid to it.
                               12                                   PRAYER FOR RELIEF
                               13           WHEREFORE, Plaintiff respectfully requests the Court to award Plaintiff the
                               14 following relief:
                               15           A.     That the Court render a final judgment in favor of Plaintiff and against
                               16                  Defendant on all claims for relief alleged herein;
                               17           B.     That Defendants' actions be deemed willful;
                               18           C.     That the Court render a final judgment declaring that Defendants have
                               19 violated and willfully violated the provisions of 15 U.S.C. § 1114 by infringing
                               20 Plaintiff's rights in its federally registered ENZO Trademarks;
                               21           D.     That the Court enter a final judgment declaring that Defendant has
                               22 violated and willfully violated the provisions of 15 U.S.C. § 1125(a) by falsely
                               23 designating the origin of Defendant's products and unfairly competing with Plaintiff
                               24 through marketing, sale and promotion of Defendant's goods and services using
                               25 marks that are confusingly similar to the ENZO Trademarks;
                               26           E.     That the Court render a final judgment declaring that Defendants have
                               27 violated and willfully violated the provisions of the Anti-cybersquatting Consumer
                               28 Protection Act, 15 U.S.C. §§ 1125(d), by registering and using, with the bad faith
                                                                                -13-
                                                                            COMPLAINT
                   Case 8:19-cv-00143-JLS-ADS Document 1 Filed 01/25/19 Page 14 of 17 Page ID #:14




                                   1 intent to profit from, the domain name "ensotools.com" which is confusingly similar
                                   2 to Plaintiff's its federally protected ENZO Trademarks;
                                   3        F.    That the Court render a final judgment declaring that Defendants have
                                   4 violated California Business and Professions Code §§ 17200, et seq. by unfairly
                                   5 competing with Plaintiff;
                                   6        G.    That the Court render a final judgment declaring that Defendants have
                                   7 violated California Business and Professions Code §§ 17500 and 17535, et seq. by
                                   8 using the ENSO Marks which are confusingly similar to the Plaintiff's ENZO
                                   9 Trademarks to falsely advertise and sell Defendants' competing products;
                               10           H.    That the Court render a final judgment declaring Defendants have
3420 BRISTOL STREET, SIXTH FLOOR
 COSTA MESA, CALIFORNIA 92626
  GOODMAN MOONEY, LLP




                               11 violated California common law by infringing Plaintiff's rights its ENZO
                               12 Trademarks;
                               13           I.    That the Court render a final judgment declaring Defendants have
                               14 violated California common law by unfairly competing with Plaintiff;
                               15           J.    That the Court render a final judgment declaring Defendants have
                               16 violated California common law by intentionally interfering with Plaintiff’s existing
                               17 and prospective business relations;
                               18           K.    That Defendants, their agents, servants, employees, attorneys,
                               19 successors, and assigns, including officers and principals of each Defendant, and all
                               20 other persons in active concert or participation with any of them who receive actual
                               21 notice of the injunction by personal service or otherwise, be forthwith preliminarily
                               22 and permanently enjoined from:
                               23                 1.    using to market, advertise, promote, distribute, sell, offer for
                               24                 sale, and/or identify Defendant's goods and/or services under the ENZO
                               25                 Marks or any other mark that is confusingly similar to any of the ENZO
                               26                 Trademarks, or is likely to create the erroneous impression that
                               27                 Defendants' goods or services originate from Plaintiff, are endorsed by
                               28                 Plaintiff, or are connected in any way with Plaintiff;
                                                                              -14-
                                                                           COMPLAINT
                   Case 8:19-cv-00143-JLS-ADS Document 1 Filed 01/25/19 Page 15 of 17 Page ID #:15




                                   1            2.    advertising, marketing, promoting, transferring, selling, and/or
                                   2            offering to sell goods and/or services under the ENSO Marks or any
                                   3            other mark confusingly similar to Plaintiff's ENZO Trademarks;
                                   4            3.    registering, owning, and/or using the domain name
                                   5            "ensotools.com" and/or any other domain name that is confusingly
                                   6            similar to Plaintiff's ENZO Trademarks;
                                   7            4.    filing any applications for registration of any trademarks
                                   8            or service marks confusingly similar to Plaintiff's ENZO Trademarks;
                                   9            5.    otherwise infringing any of Plaintiff's ENZO Trademarks;
                               10               6.    falsely designating the origin of Defendant's goods or services;
3420 BRISTOL STREET, SIXTH FLOOR
 COSTA MESA, CALIFORNIA 92626
  GOODMAN MOONEY, LLP




                               11               7.    unfairly competing with Plaintiff in any manner whatsoever; and
                               12               8.    causing a likelihood of confusion or injury to Plaintiff's business
                               13               reputation.
                               14        L.     That Defendant be directed to file with this Court and serve on
                               15        Plaintiff within thirty (30) days after the service of the injunction, a report, in
                               16 writing, under oath, setting forth in detail the manner and form in which Defendant
                               17 has complied with the injunction pursuant to 15 U.S.C. § 1116;
                               18        M.     That ownership of the "ensotools.com" domain name be transferred to
                               19 Plaintiff;
                               20        N.     That Defendants be required to delivery and destroy within thirty (30)
                               21 days all devices, literature, advertising, packaging, goods and other materials
                               22 bearing the infringing trademarks pursuant to 15 U.S.C. § 1118;
                               23        O.     That Defendant be required to account to Plaintiff for any and all
                               24 profits derived by Defendants and all damages sustained by Plaintiff by virtue of
                               25 Defendants' acts complained of herein;
                               26        P.     That Defendants be ordered to pay to Plaintiff all damages sustained as
                               27 a consequence of the acts complained of herein, subject to proof at trial;
                               28        Q.     That Defendants be ordered to pay to Plaintiff statutory damages in the
                                                                             -15-
                                                                          COMPLAINT
                   Case 8:19-cv-00143-JLS-ADS Document 1 Filed 01/25/19 Page 16 of 17 Page ID #:16




                                   1 amount of $2,000,000 based on the willful infringement of Plaintiff’s registered
                                   2 ENZO Trademarks, 15 U.S.C. § 1117(c);
                                   3        R.    That Plaintiff be awarded damages including disgorgement of
                                   4 Defendants' profits due to its infringement, pursuant to 15 U.S.C. § 1117, together
                                   5 with prejudgment and post-judgment interest;
                                   6        S.    That Defendants be ordered to pay to Plaintiff statutory damages in the
                                   7 amount of $100,000, pursuant to 15 U.S.C. § 1125(d), for registering and using,
                                   8 with the bad faith intent to profit from, the domain name "ensotools.com" which is
                                   9 confusingly similar to the Plaintiff's distinctive ENZO Trademarks;
                               10           T.    That this case be deemed exceptional and that the amount of the
3420 BRISTOL STREET, SIXTH FLOOR
 COSTA MESA, CALIFORNIA 92626
  GOODMAN MOONEY, LLP




                               11 damages be trebled and that the amount of profits be increased by as many times as
                               12 the Court deems appropriate, and that Plaintiff be awarded its attorneys’ fees and
                               13 costs, pursuant to 15 U.S.C. § 1117 and 18 U.S.C. § 1964(c);
                               14           U.    That the Defendants be required to pay the Plaintiff’s costs, expenses,
                               15 and reasonable attorney fees in connection with this action;
                               16           V.    That Plaintiff recover punitive damages and costs and attorney’s fees
                               17 under California law.
                               18           W.    That Plaintiff recover exemplary damages pursuant to California Civil
                               19 Code § 3294;
                               20           X.    That interest be awarded on all applicable damages under California
                               21 Civil Code § 3288; and
                               22           Y.    For such other and further relief as this Court may deem just and
                               23 proper.
                               24
                               25 Dated: January 25, 2019             GOODMAN MOONEY, LLP
                               26
                                                                       By:
                               27                                             Eric J. Goodman, Esq.
                               28                                             Attorneys for Plaintiff
                                                                                -16-
                                                                             COMPLAINT
                   Case 8:19-cv-00143-JLS-ADS Document 1 Filed 01/25/19 Page 17 of 17 Page ID #:17




                                   1                           DEMAND FOR JURY TRIAL
                                   2        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff ENZO
                                   3 & CO. hereby demands a trial by jury on all issues raised by the Complaint that are
                                   4 triable by jury.
                                   5
                                   6 Dated: January 25, 2019         GOODMAN MOONEY, LLP
                                   7
                                                                      By:
                                   8                                         Eric J. Goodman, Esq.
                                   9                                         Attorneys for Plaintiff
                               10
3420 BRISTOL STREET, SIXTH FLOOR
 COSTA MESA, CALIFORNIA 92626
  GOODMAN MOONEY, LLP




                               11
                               12
                               13
                               14
                               15
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28
                                                                               -17-
                                                                            COMPLAINT
